Case 5:17-cv-01724-PA-AFM Document 57 Filed 08/08/19 Page 1 of 21 Page ID #:902




                                     FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                         FOR THE NINTH CIRCUIT


                 JAMES E. ANDREWS, on behalf of                     No. 18-55169
                 himself and all persons similarly
                 situated,                                            D.C. No.
                                   Plaintiff-Appellant,            5:17-cv-01724-
                                                                      PA-AFM
                                      v.

                 SIRIUS XM RADIO INC.; DOES, 1                        OPINION
                 through 100, inclusive,
                                Defendants-Appellees.

                         Appeal from the United States District Court
                            for the Central District of California
                          Percy Anderson, District Judge, Presiding

                             Argued and Submitted July 10, 2019
                                    Pasadena, California

                                       Filed August 8, 2019

                    Before: MILAN D. SMITH, JR. and MICHELLE T.
                     FRIEDLAND, Circuit Judges, and STANLEY A.
                               BASTIAN, * District Judge.

                             Opinion by Judge Milan D. Smith, Jr.

                    *
                      The Honorable Stanley A. Bastian, United States District Judge for
                the Eastern District of Washington, sitting by designation.
Case 5:17-cv-01724-PA-AFM Document 57 Filed 08/08/19 Page 2 of 21 Page ID #:903




                2               ANDREWS V. SIRIUS XM RADIO

                                          SUMMARY **


                               Driver’s Privacy Protection Act

                    The panel affirmed the district court’s grant of summary
                judgment in favor of the defendant in an action under the
                Driver’s Privacy Protection Act, which prohibits the use and
                disclosure of personal information derived from Department
                of Motor Vehicles records.

                    After the dealership from which plaintiff bought a used
                car provided his personal information to defendant Sirius
                XM Radio, Inc., plaintiff received unsolicited
                advertisements asking him to renew his radio subscription.
                The panel held that the DPPA does not apply where the
                source of personal information is a driver’s license in the
                possession of its owner, rather than a state Department of
                Motor Vehicles. The panel therefore affirmed the district
                court’s grant of summary judgment.

                    The panel further held that the district court did not abuse
                its discretion in denying plaintiff leave to amend his
                complaint to add a claim under the Computer Fraud and
                Abuse Act. The panel held that plaintiff could not have
                brought a viable CFAA claim because he could not plausibly
                allege a qualifying loss.




                    **
                       This summary constitutes no part of the opinion of the court. It
                has been prepared by court staff for the convenience of the reader.
Case 5:17-cv-01724-PA-AFM Document 57 Filed 08/08/19 Page 3 of 21 Page ID #:904




                               ANDREWS V. SIRIUS XM RADIO                    3

                                         COUNSEL

                Jeffrey Wilens (argued), Lakeshore Law Center, Yorba
                Linda, California, for Plaintiff-Appellant.

                Shay Dvoretzky (argued) and Jeffrey R. Johnson, Jones Day,
                Washington, D.C.; Thomas Demitrack, Jones Day,
                Cleveland, Ohio; Lee A. Armstrong, Jones Day, New York,
                New York; for Defendants-Appellees.


                                         OPINION

                M. SMITH, Circuit Judge:

                    “WE WANT YOU BACK!” Many of us have received,
                through phone calls, emails, texts, and the post, the plaintive
                entreaties of companies with whom we have decided to
                cease doing business, seeking recommencement of our
                patronage. Such was the experience of James Andrews,
                who, after the dealership from which he bought a used car
                provided his personal information to Sirius XM Radio Inc.
                (Sirius XM), received unsolicited advertisements asking him
                to renew his radio subscription.

                    The primary question before us is whether Sirius XM’s
                use of personal information derived from Andrews’s driver’s
                license violated the Driver’s Privacy Protection Act of 1994
                (DPPA), 18 U.S.C. §§ 2721–2725. Because we conclude
                that the DPPA does not apply where the source of personal
                information is a driver’s license in the possession of its
                owner, rather than a state Department of Motor Vehicles
                (DMV), we affirm the district court’s grant of summary
                judgment in favor of Sirius XM. We also affirm the district
                court’s denial of Andrews’s motion to amend his complaint
Case 5:17-cv-01724-PA-AFM Document 57 Filed 08/08/19 Page 4 of 21 Page ID #:905




                4             ANDREWS V. SIRIUS XM RADIO

                to add a claim under the Computer Fraud and Abuse Act
                (CFAA), 18 U.S.C. § 1030.

                    FACTUAL AND PROCEDURAL BACKGROUND

                I. Factual Background

                    On January 14, 2017, Andrews purchased a pre-owned
                2012 Chevy Equinox from Auto Source, a small used car lot
                in Banning, California. He presented the dealership with his
                California driver’s license, from which it obtained his name
                and PO Box address. He also filled out a California DMV
                Form 262—“Vehicle/Vessel Transfer and Reassignment
                Form”—a multipurpose form that serves as an odometer
                disclosure, bill of sale, and power of attorney. On the Form
                262, Andrews provided his telephone number, street
                address, PO Box, and name. Auto Source input this
                information into its dealer management system (DMS),
                which ran on a database platform operated by a third party,
                AutoManager.

                    Andrews’s Equinox came equipped with Sirius XM
                radio, a subscription-based satellite radio service. Gail
                Berger, Sirius XM’s Vice President of Auto Remarketing,
                attested that her company has agreements with thousands of
                automotive dealerships across the country pursuant to which
                Sirius XM offers trial subscriptions for pre-owned vehicles
                and, in return, dealers provide Sirius XM with the names and
                addresses of customers who purchase or lease XM-equipped
                vehicles. According to Berger, Auto Source enrolled in
                Sirius XM’s pre-owned program in 2015. The terms of the
                agreement provided that Sirius XM “requires the use of data
                that exists in [Auto Source’s DMS], including customer data
                to activate [its] customers’ SiriusXM Trial Service and to
                communicate with customers regarding their Trial
                Subscriptions and options to extend their SiriusXM services
Case 5:17-cv-01724-PA-AFM Document 57 Filed 08/08/19 Page 5 of 21 Page ID #:906




                              ANDREWS V. SIRIUS XM RADIO                    5

                following the Trial Subscriptions.” It also permitted Auto
                Source’s DMS provider, AutoManager, “to extract and share
                [its] DMS data with SiriusXM.” A separate agreement
                between Sirius XM and AutoManager specified that this
                information included “Customer Data.”

                    Berger stated that, following Andrews’s purchase,
                AutoManager provided Sirius XM with a record of the sale.
                This electronic record included his name and street address.
                According to a Sirius XM manager, however, Andrews’s PO
                Box was not provided by AutoManager; instead, Sirius XM
                obtained that information through a separate contractor that
                used the U.S. Postal Service’s National Change of Address
                database. Andrews asserted that he gave neither Auto
                Source nor anyone else permission to share his personal
                information with Sirius XM.

                    Within days of Andrews’s purchase, the deluge began.
                Sirius XM sent various letters to Andrews’s PO Box
                between January and August 2017, imploring him—“We
                Want You Back!”—to resume his Sirius XM service after
                the subscription included with his car purchase ended. Sirius
                XM also telephoned him for the same purpose.

                II. Procedural Background

                    On August 24, 2017, Andrews filed a putative class
                action complaint in the district court, alleging violations of
                the DPPA and seeking an injunction and statutory damages
                of $2,500 for each violation.

                    In his complaint, Andrews—apparently unaware of the
                agreements between Auto Source, AutoManager, and Sirius
                XM pursuant to which his personal information was
                shared—alleged that Sirius XM “obtained [his] name and
                address, as well as his phone number, from the motor vehicle
Case 5:17-cv-01724-PA-AFM Document 57 Filed 08/08/19 Page 6 of 21 Page ID #:907




                6             ANDREWS V. SIRIUS XM RADIO

                records, most likely the registration documents submitted to
                the DMV after he purchased the car.” Prior to filing its
                motion for summary judgment, Sirius XM’s counsel
                explained to Andrews’s counsel that, contrary to Andrews’s
                allegations, it had obtained his personal information not
                from the DMV, but instead from Auto Source and the
                Change of Address database. Subsequently, Andrews
                moved to file an amended complaint to add a claim for
                violation of the CFAA, based on Sirius XM’s access to Auto
                Source’s DMS.

                    The district court granted Sirius XM’s motion for
                summary judgment, and denied Andrews’s motion to file an
                amended complaint. As to the DPPA claim, the court
                determined, “[l]ike the Supreme Court and the vast majority
                of other courts to have analyzed the issue,” that “the DPPA’s
                definition of ‘motor vehicle record’ [] requir[es] that the
                DMV be the source of the ‘record.’” Because the court
                found that Sirius XM obtained Andrews’s personal
                information from his driver’s license and the Form 262—
                neither of which, it determined, constituted a DMV record—
                it concluded that “the undisputed facts establish that [Sirius
                XM] did not ‘use’ ‘personal information’ ‘from a motor
                vehicle record,’” and that Sirius XM was therefore entitled
                to summary judgment on the DPPA claim. Turning to
                Andrews’s motion for leave to amend, the district court
                concluded that amendment would be futile because the
                proposed amended complaint “fail[ed] to allege that he ha[d]
                suffered a ‘loss’ or ‘damage’ cognizable under the CFAA.”

                    This timely appeal followed.

                    JURISDICTION AND STANDARD OF REVIEW

                    We have jurisdiction pursuant to 28 U.S.C. § 1291. We
                review de novo a district court’s grant of summary judgment.
Case 5:17-cv-01724-PA-AFM Document 57 Filed 08/08/19 Page 7 of 21 Page ID #:908




                              ANDREWS V. SIRIUS XM RADIO                    7

                WildEarth Guardians v. Provencio, 923 F.3d 655, 664 (9th
                Cir. 2019). “A court’s denial of leave to amend is reviewed
                for an abuse of discretion.” Ebner v. Fresh, Inc., 838 F.3d
                958, 963 (9th Cir. 2016).

                                        ANALYSIS

                I. DPPA

                    Andrews contends that the district court erred when it
                granted summary judgment in favor of Sirius XM, arguing
                that the company violated the DPPA’s prohibition on using
                and disclosing personal information derived from DMV
                records when it obtained his name, address, and phone
                number from his driver’s license and the Form 262. He
                urges us to “issue a limited ruling holding that where a
                plaintiff can establish that a third party accessed a report
                (whether it be an accident report or dealership record of
                sales) containing information from a [driver’s license] issued
                by a state DMV . . . the plaintiff can state a claim for
                violation of the DPPA.” We decline to adopt such a holding,
                and instead conclude that Sirius XM’s conduct fell outside
                the scope of the DPPA.

                   A. Origins and Scope of the DPPA

                    Congress enacted the DPPA in 1994, in response to a
                troubling phenomenon that occurred throughout the 1980s
                and early 1990s—state DMVs’ practice of selling or freely
                disclosing drivers’ personal information, which led to
                unfortunate consequences ranging from the trivial
                (onslaughts of random solicitations) to the tragic (the
                murders of several people by stalkers or ex-spouses). See,
                e.g., 140 Cong. Rec. H2,518, H2,522–24 (daily ed. Apr. 20,
                1994) (statement of Rep. Moran) (“In Iowa, a gang of thieves
                copied down the license plate numbers of expensive cars
Case 5:17-cv-01724-PA-AFM Document 57 Filed 08/08/19 Page 8 of 21 Page ID #:909




                8               ANDREWS V. SIRIUS XM RADIO

                they saw, found out the names and addresses of the owners
                and robbed their homes at night. In Virginia, a woman
                regularly wrote to the DMV, provided the license plate
                numbers of drivers and asked for the names and addresses of
                the owners who she claimed were stealing the fillings from
                her teeth at night.”); 139 Cong. Rec. S15,745, S15,766 (daily
                ed. Nov. 16, 1993) (statement of Sen. Harkin) (recounting
                the story of a woman who visited an obstetrics clinics and
                received a “venomous letter” from anti-abortion activists
                who “got her name and address from department of
                transportation records, after they spotted her car parked near
                [the] clinic”); Protecting Driver Privacy: Hearing on H.R.
                3365 Before the Subcomm. on Civil & Constitutional Rights,
                1994 WL 212698 (Feb. 3, 1994) (statement of Rep. Moran)
                (“While the release of this information to direct marketers
                does not pose any inherent safety risks to people, it does
                present, to some people, an invasion of privacy.”). 1 At that
                time, “[u]nder the law in over 30 States, it [was] permissible
                to give out to any person the name, telephone number, and
                address of any other person if a drivers’ license or vehicle
                plate number [was] provided to a State agency.” 139 Cong.
                Rec. at S15,765 (statement of Sen. Biden).

                    Accordingly, “[c]oncerned that personal information
                collected by States in the licensing of motor vehicle drivers
                was being released—even sold—with resulting loss of
                privacy for many persons, Congress provided federal

                    1
                       Perhaps the most infamous victim of this practice was actress
                Rebecca Schaeffer, who was shot to death by an obsessed fan who hired
                a private investigator to find Schaeffer’s home address, which the
                investigator then obtained from the DMV. See 140 Cong. Rec. at H2,522
                (statement of Rep. Moran); Protecting Driver Privacy: Hearing on H.R.
                3365 Before the Subcomm. on Civil & Constitutional Rights, 1994 WL
                212822 (Feb. 3, 1994) (testimony of David Beatty, Dir. of Pub. Affairs,
                Nat’l Victim Ctr.).
Case 5:17-cv-01724-PA-AFM Document 57 Filed 08/08/19 Page 9 of 21 Page ID #:910




                                 ANDREWS V. SIRIUS XM RADIO                              9

                statutory protection” through the DPPA. Maracich v.
                Spears, 570 U.S. 48, 51–52 (2013). As characterized by the
                Supreme Court, the purpose of the DPPA is to “regulate[]
                the disclosure and resale of personal information contained
                in the records of state DMVs.” Reno v. Condon, 528 U.S.
                141, 143 (2000); see also id. at 144 (“The DPPA establishes
                a regulatory scheme that restricts the States’ ability to
                disclose a driver’s personal information without the driver’s
                consent.”). Consistent with this primary objective, the first
                part of the DPPA expressly focuses on a state’s own records.
                It prohibits “[a] State department of motor vehicles” from
                “knowingly disclos[ing] or otherwise mak[ing] available . . .
                personal information . . . about any individual obtained by
                the department in connection with a motor vehicle record.”
                18 U.S.C. § 2721(a). 2

                    The DPPA’s second part, by contrast, concerns not
                DMVs themselves, but instead those who illicitly seek
                information from motor vehicle records. Section 2722
                makes it unlawful “for any person knowingly to obtain or
                disclose personal information, from a motor vehicle record,
                for any use not permitted under section 2721(b),” 3 and “for

                    2
                       “‘[P]ersonal information’ means information that identifies an
                individual, including an individual’s photograph, social security number,
                driver identification number, name, address (but not the 5-digit zip code),
                telephone number, and medical or disability information, but does not
                include information on vehicular accidents, driving violations, and
                driver’s status.” 18 U.S.C. § 2725(3).
                    3
                      Such permitted uses include “use in connection with matters of
                motor vehicle or driver safety and theft, motor vehicle emissions, motor
                vehicle product alterations, recalls, or advisories, performance
                monitoring of motor vehicles and dealers by motor vehicle
                manufacturers, and removal of non-owner records from the original
                owner records of motor vehicle manufacturers.” 18 U.S.C. § 2721(b).
                The statute also allows disclosure of an individual’s personal information
Case 5:17-cv-01724-PA-AFM Document 57 Filed 08/08/19 Page 10 of 21 Page ID #:911




                10               ANDREWS V. SIRIUS XM RADIO

                any person to make false representation to obtain any
                personal information from an individual’s motor vehicle
                record.” Id. § 2722. It is this provision—along with the
                section that confers a private cause of action on those injured
                by violations of the statute, id. § 2724—on which Andrews
                relies to argue that Sirius XM’s conduct violated the DPPA.

                     B. Andrews’s Claim

                    To prevail on his DPPA claim, Andrews must satisfy
                § 2722(a) and prove that (1) Sirius XM knowingly obtained
                his personal information (2) from a motor vehicle record
                (3) for a nonpermissible use. See Taylor v. Acxiom Corp.,
                612 F.3d 325, 335 (5th Cir. 2010). The first and third
                elements are undisputed here: Sirius XM obtained and used
                Andrews’s name and telephone number—“personal
                information” as defined by the DPPA—for nonpermissible
                promotional purposes. See 18 U.S.C. §§ 2721(b), 2725(3).
                Accordingly, the key issue on appeal is whether the
                documents from which Sirius XM obtained Andrews’s
                personal information—specifically, his driver’s license and
                the Form 262—qualify as “motor vehicle records” pursuant
                to the statute. We conclude that they do not.

                    The DPPA defines a “motor vehicle record” as “any
                record that pertains to a motor vehicle operator’s permit,
                motor vehicle title, motor vehicle registration, or
                identification card issued by a department of motor
                vehicles.” Id. § 2725(1). Sirius XM argues that “a driver’s


                “[f]or use in the normal course of business by a legitimate business,” but
                only “to verify the accuracy of personal information submitted by the
                individual” and, “if such information as so submitted is not correct or is
                no longer correct, to obtain the correct information” in limited
                circumstances. Id. § 2721(b)(3).
Case 5:17-cv-01724-PA-AFM Document 57 Filed 08/08/19 Page 11 of 21 Page ID #:912




                              ANDREWS V. SIRIUS XM RADIO                   11

                license cannot qualify under that definition,” citing to the
                district court’s analysis:

                       [A] driver license, although it contains
                       “personal information” contained in the
                       records of the DMV, is not itself a “record”
                       “contained in the records” of the DMV. Nor
                       does it make sense to include a driver license
                       as a “motor vehicle record” when a “motor
                       vehicle record” is defined as “any record that
                       pertains to a motor vehicle operator’s
                       permit.”      Interpreting the statute as
                       [Andrews] suggests and construing a “motor
                       vehicle record” to include a driver license
                       would render the definition’s use of both
                       “record” and “pertains to” as surplusage
                       because the driver license would be
                       “pertaining” to itself and ignore the
                       requirement that [it] also be a “record.”

                    We are not wholly persuaded by this linguistic analysis
                of the DPPA. Sirius XM argues, as the district court
                concluded, that “construing a ‘motor vehicle record’ to
                include a driver license would render the definition’s use of
                both ‘record’ and ‘pertains to’ as surplusage,” but a “record”
                is defined as, among other things, “[i]nformation that is
                inscribed on a tangible medium.” Record, Black’s Law
                Dictionary (11th ed. 2019); see also Webster’s Third New
                International Dictionary 1,898 (2002) (defining “record” as
                “evidence, knowledge, or information remaining in
                permanent form (as a relic, inscription, document)”). A
                driver’s license is a tangible document that serves as proof
                of an individual’s permission to operate a motor vehicle, and
                can therefore be considered a “record.” And, although Sirius
                XM raises a fair point as to whether “pertains to” would be
Case 5:17-cv-01724-PA-AFM Document 57 Filed 08/08/19 Page 12 of 21 Page ID #:913




                12             ANDREWS V. SIRIUS XM RADIO

                rendered surplusage, it would make little practical sense that
                a photocopy of a driver’s license—which is indisputably a
                “record that pertains to a motor vehicle operator’s permit”—
                could be a qualifying motor vehicle record, but the actual
                license lying right next to it on the desk at the DMV,
                containing identical personal information, could not. We are
                therefore unconvinced that a driver’s license is not a
                “record” based solely on the wording of the statute’s
                definition.

                    But just because a driver’s license is a “record” does not
                necessarily mean it is a “motor vehicle record.” Reading
                § 2722’s words “in their context and with a view to their
                place in the overall statutory scheme,” Davis v. Mich. Dep’t
                of Treasury, 489 U.S. 803, 809 (1989), we conclude that a
                driver’s license in the possession of its owner is not a
                qualifying “motor vehicle record” under the DPPA.

                    It is clear, from the legislative history and case law, that
                Congress was motivated to enact the DPPA by the “growing
                threat from stalkers and criminals who could acquire
                personal information from state DMVs,” as well as “the
                States’ common practice of selling personal information to
                businesses engaged in direct marketing and solicitation.”
                Maracich, 570 U.S. at 57 (emphases added). With this
                purpose in mind, we interpret § 2721—prohibiting DMVs
                from “knowingly disclos[ing] . . . personal information,”
                18 U.S.C. § 2721(a)—as covering one side of the prohibited
                transaction. Section 2722, by contrast, covers the other side
                of that same transaction, by creating liability for the person
                who “obtain[s] or disclose[s] personal information” from the
                DMV’s records. Id. § 2722(a).
Case 5:17-cv-01724-PA-AFM Document 57 Filed 08/08/19 Page 13 of 21 Page ID #:914




                                ANDREWS V. SIRIUS XM RADIO                          13

                    A driver’s license, though issued by the DMV, becomes
                the possession of an individual, not the DMV that issued it.4
                Congress intended the DPPA to reflect the Privacy Act of
                1974, see Protecting Driver Privacy, 1994 WL 212698
                (statement of Rep. Moran) (“The bill incorporates [] the
                intent of the 1974 Privacy Act.”), which defines a “record”
                as “information about an individual that is maintained by an
                agency.” 5 U.S.C. § 552a(a)(4) (emphasis added); see also
                Wilborn v. Dep’t of Health & Human Servs., 49 F.3d 597,
                600 (9th Cir. 1995) (“[I]f a party discloses information
                obtained independently of any records, such a disclosure
                does not violate the [Privacy] Act, even if identical
                information is contained in the records.”), abrogated on
                other grounds by Doe v. Chao, 540 U.S. 614 (2004). A
                driver’s license in the possession of its owner is no longer
                maintained by the DMV, and so such a record is outside the
                bounds of the DPPA. The same is true of the Form 262 at
                issue here, which did not even pass through the DMV before
                the information made its way to Sirius XM.

                     Put another way, we conclude that where, as here, the
                initial source of personal information is a record in the
                possession of an individual, rather than a state DMV, then
                use or disclosure of that information does not violate the
                DPPA. This conception of the DPPA’s scope is consistent
                both with its clear purpose, see Maracich, 570 U.S. at 51–52
                (noting Congress’s specific concern with the release of
                personal information by States), and with two other circuits



                    4
                      After all, a Good Samaritan who finds a driver’s license lying on
                the sidewalk would probably return it to the person to whom it was
                issued, not to the DMV that issued it.
Case 5:17-cv-01724-PA-AFM Document 57 Filed 08/08/19 Page 14 of 21 Page ID #:915




                14                ANDREWS V. SIRIUS XM RADIO

                that have previously interpreted the statute, albeit in
                unpublished opinions. 5

                     Andrews contends that Sirius XM’s conduct violated the
                literal text of the statute. But, even if the statute could be
                read to cover this conduct, we will not adopt “a literal
                interpretation [that] ‘would thwart the purpose of the over-
                all statutory scheme or lead to an absurd result.’” Wilshire
                Westwood Assocs. v. Atl. Richfield Corp., 881 F.2d 801, 804
                (9th Cir. 1989) (quoting Brooks v. Donovan, 699 F.2d 1010,
                1011 (9th Cir. 1983)); see also Nixon v. Mo. Mun. League,
                541 U.S. 125, 138 (2004). As discussed above, Andrews’s
                expansive conception of the DPPA does not align with the
                statute’s clear purpose. And, although both Andrews and
                Sirius XM utilized a considerable quantity of briefing ink
                trading hypotheticals and parading various horribles in
                support of their respective positions, we conclude that
                Andrews’s position yields the more absurd results.

                   It would be patently unreasonable, for example, to
                penalize a security guard’s use of a driver’s license
                photograph—“personal information” under the DPPA,
                18 U.S.C. § 2725(3)—on temporary security badges in
                     5
                      See Fontanez v. Skepple, 563 F. App’x 847, 848–49 (2d Cir. 2014)
                (“[T]he DPPA does not protect against the use of personal information
                obtained from a driver’s license provided by the holder as proof of
                identity to gain access to a facility. . . . [T]he statute was intended to bar
                the State from disclosing personal information obtained from DMV
                records without the individual’s consent.”); Siegler v. Best Buy Co. of
                Minn., 519 F. App’x 604, 605 (11th Cir. 2013) (“A plain reading of the
                DPPA makes clear that the Act was intended to prohibit only the
                disclosure or redisclosure of information originating from state
                department of motor vehicles [] records. . . . On its face, the Act is
                concerned only with information disclosed, in the first instance, by state
                DMVs.” (footnote omitted)).
Case 5:17-cv-01724-PA-AFM Document 57 Filed 08/08/19 Page 15 of 21 Page ID #:916




                                  ANDREWS V. SIRIUS XM RADIO                        15

                office buildings and other locations. 6 After all, “[t]he DPPA
                sought to ‘strike[] a critical balance between an individual’s
                fundamental right to privacy and safety and the legitimate
                governmental and business needs for this information.’”
                Gordon v. Softech Int’l, Inc., 726 F.3d 42, 50 (2d Cir. 2013)
                (second alteration in original) (quoting 140 Cong. Rec. at
                H2,522 (statement of Rep. Moran)). In light of this practical
                mindset, we will not subject a range of commonplace and
                innocuous activities involving driver’s licenses to potential
                DPPA liability. 7 Accordingly, given that the statute was
                clearly intended to prevent the unauthorized, nonconsensual,
                and involuntary disclosure of personal information from



                    6
                        For that matter, it would be absurd to prosecute the Good
                Samaritan referenced in footnote 4, supra—a possibility under
                Andrews’s conception of the statute, given that returning a lost license
                to its owner is not an enumerated permissible use under the DPPA. See
                18 U.S.C. § 2721(b).
                    7
                      The district court in Whitaker v. Appriss, Inc. provided further
                analysis on this point, noting that “[s]trange and far-reaching results
                follow from . . . treating the license as the ‘motor vehicle record.’”
                266 F. Supp. 3d 1103, 1109 (N.D. Ind. 2017). It continued,

                        Any non-excepted use of information pulled off a
                        driver’s license provided by its holder would subject
                        the user of that information to DPPA liability. . . . For
                        example, a person who uses information on her
                        spouse’s driver’s license information to make an order
                        or reservation would be liable to the spouse for a
                        DPPA violation. . . . These interpretations balloon
                        liability beyond the Act’s purpose of preventing
                        disclosures by DMVs and misuse of information
                        disclosed to third parties from DMVs.

                Id. at 1109–10.
Case 5:17-cv-01724-PA-AFM Document 57 Filed 08/08/19 Page 16 of 21 Page ID #:917




                16            ANDREWS V. SIRIUS XM RADIO

                DMV records, we conclude that Andrews’s driver’s license
                was not a “motor vehicle record” pursuant to the DPPA.

                    We acknowledge the potential abuses—such as the
                intrusive behavior Andrews experienced in this case—that
                can result from exploitation of personal information
                contained on an individual’s driver’s license. But we
                ultimately agree with the conclusion of the district court in
                O’Brien v. Quad Six, Inc., which considered the use of a
                plaintiff’s personal information after he presented his
                driver’s license as identification at a nightclub:

                       We are sympathetic to plaintiff’s concerns
                       about the way businesses collect and use
                       personal information, and its implications for
                       all of our privacies. But that is not what
                       Congress intended the DPPA to regulate.
                       This statute seeks to control dissemination of
                       information collected using the coercive
                       power of the state. It does not regulate
                       information freely given by consumers to
                       private businesses, such as when plaintiff
                       tendered his driver’s license to [the
                       nightclub].

                219 F. Supp. 2d 933, 934–35 (N.D. Ill. 2002). Aggrieved
                plaintiffs, Andrews included, might have other statutory
                remedies to rectify alleged abuses of their personal
                information. But the DPPA—a statute concerned solely
                with the actions of state DMVs and those who illicitly
                retrieve information from them—is not the proper vehicle
Case 5:17-cv-01724-PA-AFM Document 57 Filed 08/08/19 Page 17 of 21 Page ID #:918




                               ANDREWS V. SIRIUS XM RADIO                   17

                for such redress, where, as here, the source of that
                information is a driver’s license in its owner’s possession. 8

                                      *       *       *

                     Sirius XM correctly observes that “[t]he DPPA was not
                designed to remedy every misuse of personal information
                that happened to come from a driver’s license.” Instead, its
                scope is limited to impermissible disclosures by state DMVs
                to those who seek information from them. Andrews
                concedes that neither Sirius XM nor anyone else requested
                or acquired his information from the California DMV.
                Therefore, we conclude that Sirius XM’s conduct, annoying
                as it might have been, did not violate the DPPA.

                II. CFAA

                    Andrews also challenges the district court’s conclusion
                that amending his complaint to add a claim under the CFAA
                would have been futile.

                    The CFAA makes it unlawful to, among other things,
                “intentionally access[] a computer without authorization”
                and obtain “information from any protected computer.”
                18 U.S.C. § 1030(a)(2). It provides a private right of action
                for “[a]ny person who suffers damage or loss by reason of a
                violation of [the statute] . . . against the violator to obtain
                compensatory damages and injunctive relief or other
                equitable relief,” but “only if the conduct involves 1 of the
                factors set forth” elsewhere in the CFAA. Id. § 1030(g). Of
                the five possible factors, the only one relevant to Andrews’s
                potential claim is that the offense caused “loss to 1 or more
                   8
                      We similarly conclude that the Form 262—which was neither
                produced nor maintained by the DMV—does not constitute a “motor
                vehicle record” for purposes of the DPPA.
Case 5:17-cv-01724-PA-AFM Document 57 Filed 08/08/19 Page 18 of 21 Page ID #:919




                18               ANDREWS V. SIRIUS XM RADIO

                persons during any 1-year period . . . aggregating at least
                $5,000 in value.” Id. § 1030(c)(4)(A)(i)(I). As Sirius XM
                correctly characterizes the situation, “[w]hether Andrews
                could have brought a viable CFAA claim turns on whether
                Andrews could plausibly allege a qualifying loss.”

                    Andrews’s theory of loss is that he and his fellow class
                members were denied the profits they might have received
                from commodifying the personal information that Sirius XM
                allegedly obtained through unlawful means. His proposed
                amended complaint claimed that this information

                         was extremely valuable . . . .             This
                         information is what is called in the marketing
                         industry a “hot lead.” [Andrews] is informed
                         and believes, and thereupon alleges, that the
                         retail value of a “hot lead” of this nature and
                         for the price point of [Sirius XM’s]
                         subscription plans is at least $100.

                Accordingly, because Sirius XM allegedly “stole the
                personal information without compensating [Andrews], he
                lost the value of that information and the opportunity to sell
                it.” 9

                    The CFAA, however, defines “loss” as “any reasonable
                cost to any victim, including the cost of responding to an
                offense, conducting a damage assessment, and restoring the
                data, program, system, or information to its condition prior
                to the offense, and any revenue lost, cost incurred, or other

                     9
                        The proposed amended complaint pleaded that Sirius XM
                “obtained the aforementioned valuable personal information belonging
                to at least 100 persons,” and that therefore his claim satisfied the CFAA’s
                $5,000 threshold.
Case 5:17-cv-01724-PA-AFM Document 57 Filed 08/08/19 Page 19 of 21 Page ID #:920




                               ANDREWS V. SIRIUS XM RADIO                     19

                consequential damages incurred because of interruption of
                service.” Id. § 1030(e)(11). This is a narrow conception of
                “loss,” and the definition does not include a provision that
                aligns with Andrews’s theory.

                    “[I]t is a commonplace of statutory construction that the
                specific governs the general.” Morales v. Trans World
                Airlines, Inc., 504 U.S. 374, 384 (1992). This “canon has
                full application . . . to statutes such as the one here, in which
                a general authorization and a more limited, specific
                authorization exist side-by-side.” RadLAX Gateway Hotel,
                LLC v. Amalgamated Bank, 566 U.S. 639, 645 (2012). In
                such cases, “[t]he terms of the specific authorization must be
                complied with,” to avoid “the superfluity of a specific
                provision that is swallowed by the general one.” Id.
                Accordingly, any theory of loss must conform to the limited
                parameters of the CFAA’s definition. And although the
                definition does include “revenue lost,” that refers only to
                losses that occurred “because of interruption of service.”
                18 U.S.C. § 1030(e)(11); see also Yoder & Frey
                Auctioneers, Inc. v. EquipmentFacts, LLC, 774 F.3d 1065,
                1073–74 (6th Cir. 2014) (“[T]he plain language of the
                [CFAA] treats lost revenue as a different concept from
                incurred costs, and permits recovery of the former only
                where connected to an ‘interruption in service.’” (alterations
                in original) (quoting Nexans Wires S.A. v. Sark-USA, Inc.,
                166 F. App’x 559, 562 (2d Cir. 2006))). Andrews does
                not—and cannot—argue that his allegedly lost revenue
                occurred because of an interruption of service, and so his
                purported injury is not cognizable under the CFAA.

                    We further observe that the CFAA is “an anti-hacking
                statute,” not “an expansive misappropriation statute.”
                United States v. Nosal, 676 F.3d 854, 857 (9th Cir. 2012) (en
                banc). The statute’s “loss” definition—with its references to
Case 5:17-cv-01724-PA-AFM Document 57 Filed 08/08/19 Page 20 of 21 Page ID #:921




                20                ANDREWS V. SIRIUS XM RADIO

                damage assessments, data restoration, and interruption of
                service—clearly limits its focus to harms caused by
                computer intrusions, not general injuries unrelated to the
                hacking itself. Given this circumscribed focus, and the
                principle that “a general statutory term should be understood
                in light of the specific terms that surround it,” Hughey v.
                United States, 495 U.S. 411, 419 (1990), we will not expand
                the CFAA’s limited conception of loss to include the sort of
                injury pleaded in Andrews’s proposed amended complaint. 10

                    Accordingly, the district court did not abuse its
                discretion when it concluded that an amendment adding a
                CFAA claim to Andrews’s complaint would have been
                futile.

                                           CONCLUSION

                    The legislative history of the DPPA, and the decisions of
                the Supreme Court interpreting it, demonstrate that the
                purpose of the statute was to prevent the acquisition and
                exploitation of personal information from the records of state
                DMVs. We therefore conclude that Sirius XM did not
                violate the DPPA when it used personal information
                obtained from Andrews’s driver’s license. We further

                     10
                       Andrews argues that this is “a hyper-technical interpretation of
                ‘loss’” that is contrary to our decision in Creative Computing v.
                Getloaded.com LLC, 386 F.3d 930 (9th Cir. 2004). That case, however,
                does not support Andrews’s expansive interpretation of “loss.”
                Although Creative Computing did indicate that “loss of business and
                business goodwill” constitutes “economic damages” within the meaning
                of the CFAA, id. at 935, it did so when considering the scope of
                recoverable damages, see 18 U.S.C. § 1030(g), not what qualifies as a
                predicate “loss.” Whether or not a lost business opportunity can be
                recovered as economic damages is a different question than whether it
                constitutes a loss that gives rise to a civil CFAA action in the first place.
                Therefore, our conclusion is not inconsistent with Creative Computing.
Case 5:17-cv-01724-PA-AFM Document 57 Filed 08/08/19 Page 21 of 21 Page ID #:922




                              ANDREWS V. SIRIUS XM RADIO                   21

                conclude that, given the CFAA’s limited conception of loss,
                the district court did not abuse its discretion when it denied
                Andrews leave to amend on futility grounds.

                   AFFIRMED.
